Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 09, 2016

The Court of Appeals hereby passes the following order:

A16A1847. MITCHELL KYLE BIEBER v. THE STATE.

      Mitchell Kyle Bieber pled guilty to several offenses, including murder. He
subsequently filed a “Petition for Equitable Relief from Judgment Due to Fraud.” The
trial court denied the motion, and Bieber filed this appeal. Under our Constitution,
however, the Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” See Ga. Const. of 1983, Art.
VI, Sec. VI, Par. III (8). Because a penalty of death can be imposed for the crime of
murder, jurisdiction is proper in the Supreme Court. See OCGA § 17-10-30 (b); Neal
v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, J., concurring); see also
State v. Thornton, 253 Ga. 524 (322 SE2d 711) (1984) (directing this Court to
transfer “all cases in which either a sentence of death or of life imprisonment has been
imposed upon conviction of murder”). Accordingly, Bieber’s appeal is hereby
TRANSFERRED to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                             06/09/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.